Citation Nr: 9926245	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for myoclonic jerks, 
claimed as Tourette's syndrome.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969, including service in the Republic of Vietnam from March 
1967 to February 1969 as a personnel specialist.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a
September 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which 
granted service connection for the veteran's PTSD, rated as 
10 percent disabling effective February 5, 1998, and denied a 
claim of service connection for myoclonic jerks.

The veteran, in his substantive appeal dated in December 
1998, stated that he was seeking compensation "retroactive 
to 1969, the year it was incurred - the P.T.S.D."  This 
statement constitutes a claim for an earlier effective date 
for the grant of service connection for PTSD.  This matter 
has not been developed for appellate review and is referred 
to the RO for its consideration.


REMAND

A report of an Agent Orange examination performed at the VA 
Medical Center, San Francisco, in November 1997 reflects that 
the veteran stated that he had an initial Agent Orange 
examination on January 12, 1982.

In his original claim for compensation dated in February 
1998, the veteran indicated that Tourette's syndrome began in 
1983.  The report of VA psychiatric examination dated in May 
1998 reflects that the veteran reported that he had received 
treatment for PTSD at an outreach center in San Francisco in 
1979 and that he had also attended one or two groups through 
VDA in Marin County.  He stated that he was diagnosed in his 
30's (between 1977 and 1987) with Tourette's syndrome and 
that a doctor noted that he "barked at him."

At the time of the VA psychiatric examination in May 1998 the 
examiner noted that the veteran took the previous year off 
from work "because he just wanted to not be involved in 
things so much."  The examination resulted in a diagnosis of 
PTSD and a Global Assessment of Functioning (GAF) score of 60 
was given.

In a statement dated in October 1998, the veteran stated that 
he underwent an Agent Orange examination at Ft. Miley over 16 
years ago (1982) but that "the system was purged of any 
record of my visit and me."  He also made the following 
statement:  "I was examined by three neurologists at Ft. 
Miley:  Drs. Goodin, Sumner and Schiller.  Also a Dr. Owens 
examined and made a myoclonic jerks diagnosis which Dr. 
Schiller concurs with.  But Drs. Goodin and Sumner diagnosed 
my condition as being Tourette's Syndrome."  In October 
1998, the veteran further described his PTSD symptoms and 
asserted that there had been episodes of depression in the 
past that were debilitating for weeks.  He asserted that the 
PTSD had been responsible for lengthy absences from work.  He 
stated that in order to avoid prolonged bouts of depression 
it was necessary for him to become "almost a hermit for 
weeks or sometimes months when I feel depression at its 
onset."  

VA law prescribes that a person who submits a claim to VA has 
the burden of providing evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a).  The Court defines 
a well-grounded claim as one that is plausible; a claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for the veteran's claim for service connection for 
Tourette's syndrome to be well grounded, there must competent 
medical evidence of a current disability, evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service, and evidence of a nexus between the in-service 
injury or disease and the current disability.

In this case, there is a diagnosis of a current disability, 
myoclonic jerks or Tourette's syndrome.  There is also 
evidence of a disease incurred in service, that is, PTSD.  
What is not of record, however, is competent medical evidence 
linking the current myoclonic disorder or Tourette's syndrome 
to an injury or disease of service origin.  However, not all 
VA medical records regarding this condition have been 
associated with the claims folder.  The RO has obtained 
records of the November 1997 VA agent orange examination as 
well as records reflecting VA outpatient treatment the 
veteran received between December 1997 and March 1998.  
However, no records of any VA treatment accorded the veteran 
prior to November 1997 were requested or added to the records 
assembled for appellate review.  The neurological evaluations 
by Drs. Goodin and Sumner were apparently done after March 
1998.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran has asserted that 
pertinent medical records are in existence and are in the 
Government's possession, any such records which are in 
existence are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Prior to a determination 
as to whether the veteran's claim of entitlement to service 
connection for Tourette's syndrome is well grounded, VA must 
collect and review all pertinent evidence within its 
possession.  The failure of the RO or the Board to consider 
any pertinent records of VA treatment which are in existence, 
even though not actually in the records assembled for 
appellate review, may constitute clear and unmistakable 
error.  It is clear that there are VA records in existence 
which may contain evidence pertinent to the veteran's claim.  
Inasmuch as such records are in VA's "possession" pursuant 
to Bell, even though not yet associated with his claims file, 
the Board concludes that a remand is required on the facts of 
this case. 

The Board finds that the veteran's claim for a disability 
rating in excess of 10 percent is well grounded within the 
meaning of 38 U.S.C.A. § 5107.  As noted above, the veteran 
claims that his PTSD has been productive of significant 
impairment in his ability to function.  He asserts that after 
he was discharged from service he felt distant and cut off 
from people, and that for almost 30 years he led a nomadic 
life style.  He asserts that the PTSD has been responsible 
for lengthy absences from work and that in order to avoid 
prolonged bouts of depression it has been necessary for him 
to become "almost a hermit for weeks or sometimes months."  
When he was examined in May 1998 he reported that he did not 
work the previous year "because he just wanted to not be 
involved in things so much."  While the examiner provided a 
GAF score of 60, the examiner did not describe the impact the 
PTSD has on the veteran's industrial impairment or indicate 
whether the PTSD was in part responsible for the fact that 
the veteran did not work the previous year.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him since 1997 for PTSD or 
myoclonic jerks/Tourette's syndrome.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
all pertinent treatment records 
identified by the veteran, which are not 
already associated with the claims file.  
Whether or not the veteran responds, the 
RO must obtain medical records concerning 
the veteran created during the 1970's and 
thereafter from the VA Medical Center at 
San Francisco, to include medical records 
from the facility identified as Fort 
Miley.  The RO should ensure that these 
records include reports of examinations 
by neurologists identified as Drs. Goodin 
and Sumner by the veteran.  Additionally, 
the RO should attempt to obtain records 
of the veteran's treatment for PTSD at an 
outreach center in San Francisco in 1979 
and through VDA in Marin County.

2.  A VA social and industrial survey 
should be conducted in order to determine 
the impact the veteran's PTSD has on his 
social and industrial adaptability.  The 
claims folders must be made available to 
the social worker in conjunction with the 
survey as it contains important 
historical data.  The veteran's medical, 
social, educational and employment 
background should be summarized and any 
other information needed to develop a 
complete picture of his employment 
prospects and the conditions which limit 
his employment opportunities should be 
identified.  The social worker should 
provide a detailed accounting of any time 
lost from work and elicit data to clarify 
the nature and sequence of events which 
have a bearing on the veteran's 
employment background and any time lost 
from work.  The social worker should 
offer an opinion as to the effect the 
PTSD has upon the veteran's 
employability.

3.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
to identify all PTSD symptomatology and 
the severity of the PTSD.  The claims 
file must be made available to the 
psychiatrist in conjunction with the 
examination.  The examiner should 
describe all psychiatric symptomatology 
specifically attributable to PTSD and 
comment on the extent to which PTSD 
affects the veteran's ability to obtain 
or retain substantially gainful 
employment.  A multi-axial assessment 
should be provided, including an Axis V 
Global Assessment of Functioning (GAF) 
score, with an explanation of the numeric 
score.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claims.  If either issue 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

The case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


